Citation Nr: 1713473	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  09-17 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified (NOS).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from June 1994 to June 1998.  He also served in the United States Army and the Army Reserves from May 2004 to April 2009, with active duty service from May 2005 to May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2008 and April 2014 from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In decisions dated in May 2012, February 2014, October 2014, and November 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The April 2014 rating decision granted entitlement to service connection for chronic fatigue syndrome and denied entitlement to a TDIU, service connection for sleep apnea, and an increased rating for PTSD and depressive disorder NOS in excess of 70 percent.  The Veteran submitted a timely notice of disagreement for each issue in May 2014, and the RO furnished a statement of the case in January 2016.  The Veteran then filed a substantive appeal, VA Form 9, in February 2016.  However, he only perfected his appeal for the issue of entitlement to a TDIU.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  In February 2017, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of the issue of entitlement to service connection for GERD, to include as secondary to service-connected PTSD and depressive disorder NOS, be withdrawn.

2.  In February 2017, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of the issue of entitlement to a TDIU be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for GERD, to include as secondary to service-connected PTSD and depressive disorder NOS, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.

In a February 2017 written statement, the Veteran reported that he wished to withdraw the issues of entitlement to service connection for GERD, to include as secondary to service-connected PTSD and depressive disorder NOS, and entitlement to a TDIU.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review these appeals, and they are dismissed.


ORDER

The appeal regarding the issue of entitlement to service connection for GERD, to include as secondary to service-connected PTSD and depressive disorder NOS, is dismissed.

The appeal regarding the issue of entitlement to a TDIU is dismissed.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


